Status of Claims
This is a notice of allowance in reply to the response after final filed on April 6, 2021.
Claims 1, 6-7, 9 and 11 have been amended.
Claims 8 and 10 have been cancelled.
Claims 1-2, 4-7, 9 and 11-13 are allowed.
This action includes a Reason for Allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Terminal Disclaimer filed on 4/14/2021 is acknowledged.
The rejection of claims 1-2 and 4-13 under 35 USC § 112(b) or 35 USC § 112(pre-AIA ), 2nd paragraph is withdrawn in light of Applicant’s amendments. 
The rejection of claims 1-2, 4-7 and 11-13 under 35 USC § 103 is withdrawn in light of Applicant’s arguments (page 7) and amendments.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art references of record are Ramamurthy et al., (US 2006/0184410 A1) and Das et al. (US 2007/0226022 A1), as set forth in the art rejection of the Office action dated December 7, 2020.  These references do not fully teach or suggest all of the claimed details regarding claim 1: a processor; a memory component; and one or more modules stored on the memory component and executable by the processor, the one or more modules comprising: a discovery module for receiving and automatically analyzing information about a business process, wherein the discovery module comprises: a user monitoring component for monitoring a sequence of activities as conducted by a user of the target software application by monitoring computer screens viewed by the user and user interactions at each computer screen; a modeler module for automatically modeling the business process based on the information received and analyzed by the discovery module, wherein the modeler module comprises: an automatic pattern matching module that uses 
The prior art references most closely resembling the Applicant’s claimed invention are Ramamurthy et al., (US 2006/0184410 A1) and Das et al. (US 2007/0226022 A1).
First, Ramamurthy et al., discloses a system and method for capture of user actions and use of capture data in business processes. Capturing data representative of user interactions with a desktop computer, and processing the capture data to identify and analyze business processes performed by the user.
Second, Das et al., discloses a progressive refinement model for business processes which iteratively refine the model of the business process in response to input provided by the first class of users and/or the second class of users.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday-Tuesday 8:00 am - 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW GART can be reached on 571.272.3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623